Citation Nr: 1635230	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  07-24 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to compensation for a back disability under 38 U.S.C.§ 1151.

3.  Entitlement to compensation for a neck disability under 38 U.S.C.§ 1151.

4.  Entitlement to compensation for a right shoulder disability under 
38 U.S.C..§ 1151.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1954 to November 1957.  These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2005 and September 2011 rating decisions of the Los Angeles, California VA Regional Office (RO).  In December 2011, the Board (in a decision by  Veterans Law Judge other than the undersigned) denied service connection for a low back disability, and remanded claims for compensation under 38 U.S.C. § 1151 for further development.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court) which, by Order dated in December 2012, granted a Joint Motion for Remand by the parties.  [The Court also remanded an issue of service connection for PTSD.  The Veteran has since been awarded service connection for PTSD, rated 100 percent, and that matter is resolved.]  In July 2013, December 2014 and again in April 2015, the case was remanded for additional development of the record and/or to ensure due process.  In February 2015, a videoconference hearing was held before the undersigned (to whom the case is now assigned); a transcript is in the record.   In March 2016, the RO denied compensation for a right shoulder disability under 38 U.S.C. § 1151.

Issues seeking compensation for disabilities manifested by loss of balance, an inability to walk or stand, loss of strength and pain under 38 U.S.C. § 1151 have been raised by the record in July 2016, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The issues seeking compensation for low back, neck and right shoulder disabilities under 38 U.S.C. § 1151 are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's low back disability was not manifested in service or for many years thereafter, and the preponderance of the evidence is against a finding that it is etiologically related to his service.


CONCLUSION OF LAW

Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a letter dated in July 2004.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs), and Social Security Administration (SSA) records, and  private and VA medical records have been secured.  He was afforded a VA examination to determine the etiology of his low back disability.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the February 2015, the undersigned identified the issues and advised the Veteran of what remains necessary to substantiate this claim (evidence of a nexus to service).  A deficiency in the conduct of the hearing is not alleged.  [The transcript also reflects that it was agreed at a pre-hearing conference that the 38 U.S.C.A. § 1151 claims are inextricably intertwined.]

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs are silent for complaints or findings concerning the low back.  An October 1957 report of medical history shows the Veteran denied arthritis and a bone or joint deformity.  The spine was normal on October 1957 service separation examination.  

Private medical records show that the Veteran was seen by a private physician in July 1984.  It was noted he had been one of five passengers involved in the crash of a small plane the previous month.  He stated that about two or three days after the crash, he noticed a grinding sensation in his neck whenever he turned his head from side to side.  He said his past medical history was good, except for being overweight.  There were no findings concerning the low back.  Later that month, he was seen by another physician and reported, for the first time, low back pain with some radiation to the left buttock when he was supine.  The physician stated there was evidence for lumbosacral spine sprain clinically, superimposed on preexisting osteoarthritis.  In August 1984, the Veteran stated that in the crash, he was pushed up, striking the steel layer of the plane and that he sustained injuries to the lower back.  The pertinent diagnoses were ligamentous injury involving the thoracic spine; ligamentous injury involving the lumbar spine; and radiculopathy, left, involving L4-L5 and L5-S1.

The Veteran was examined by a private psychiatrist for the SSA in October 1988.  He stated he suffered injuries to the low back in the airplane crash in 1984.  He told a private orthopedist in January 1989 that sustained injuries to the low back in 1984.  

VA outpatient treatment records show that in May 2001, the Veteran reported a history of low back pain that had been present since the 1984 plane crash.  In May 2003, he stated that the initial onset of his back injury was in the airplane crash in 1984.  It was noted he had been involved in a motor vehicle accident two days earlier and he exacerbated his preexisting chronic low back pain.  

On May 2011 VA spine examination, the Veteran related that his original spine injury occurred when he fell down two flights of stairs during a hurricane whle he was stationed in the Azores.  He said he received treatment and was told he had injured his tailbone and low back.  The diagnoses were osteoarthritis of the thoracolumbar spine with radiculopathy of the lower extremities.  

On September 2014 VA examination of the back, the Veteran related that his back problems began in 1955 when he fell two flights of stairs and landed on his back.  He stated that X-rays at a base hospital showed a coccygeal fracture and  L1-L4 fractures.  He said he was treated with a soft cast for six weeks.  The diagnosis was degenerative disc disease.  

At the February 2015 videoconference hearing before the undersigned the Veteran testified that during a hurricane while he was stationed in the Azores, he fell down a flight of stairs and injured his low back.  He stated he received treatment and was told he had a chipped tailbone.  

In July 2015, a VA physician reviewed the Veteran's records and opined that it was less likely than not that the Veteran's back condition was incurred in or caused by service.  He noted that the STRs are silent for a back injury, or any complaints or diagnoses of such condition.  It was noted that the Veteran's back was normal on October 1957 service discharge examination, and that he did not report a history of a back injury.  The physician noted that the first notation of back pain was in August 1984 and that the Veteran attributed the pain to a plane accident earlier that year.  He acknowledged that radiographs revealed a preexisting degenerative joint disease and degenerative disc disease of the lumbar spine, but said that there was insufficient evidence to relate such findings to the reported event in service nearly 30 years earlier.  He noted that several VA outpatient notes show that the Veteran identified the airplane crash and not an injury in service as the origin of his back complaints.  He concluded that there was no evidence to provide a nexus between the Veteran's current back complaints and a fall in service; he explained that there was no evidence of chronicity of a back condition in service or after service prior to the airplane crash.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Certain chronic diseases (among them arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's STRs are silent for any complaints or findings pertaining to the low back, and no spine abnormality was noted on the October 1957 service separation examination.  In sworn hearing testimony in February 2015 the Veteran related that he first saw a medical provider (a chiropractor whose records are unavailable) for his low back in 1972.  When he was seen following an airplane crash in 1984, he did not mention a prior history of low back problems; in fact, he first reported low back complaints approximately one month after the crash.  Later VA outpatient treatment records consistently show that he attributed his low back disability to the airplane crash.  His first documented report that his low back pain began with a fall injury in 1955 was in August 2007, and the history provided then, and since, is inconsistent with more contemporaneous records (including STRs silent for low back complaints and including normal spine examination at separation and no history of spine injury at the time, and the numerous clinical notations prior to August 2007 when the Veteran attributed his back pain to a postservice airplane injury, and did not mentioned a low back injury in service), and is not credible.  

The only medical opinion in the record regarding the etiology of the Veteran's low back disability is to the effect that the low back disability is unrelated to service.  The consulting VA physician predicated this conclusion on a review of the record, and noted the absence of any back complaints in service or for many years thereafter.  He provided rationale for the opinion, and it is persuasive evidence in this matter.  He specifically addressed that when the Veteran was seen in 1984, preexisting arthritis was noted, indicating that there was insufficient evidence to relate the pathology then found to an [undocumented] event that reportedly took place almost 30 years earlier.  

The Veteran's assertions that a low back disability is related to service are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  The etiology of a low back disability is a medical question that falls outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The preponderance of the evidence is against this claim; accordingly, the appeal in this matter must be denied.


ORDER

Service connection for a low back disability is denied.
REMAND

As was noted above, the RO denied compensation under 38 U.S.C.A. § 1151 for a right shoulder disability in March 2016, and the Veteran submitted a notice of disagreement in May 2016.  A statement of the case (SOC) has not been provided in response.  When a SOC is not issued following a timely filing of a NOD, the Board is required to remand the case for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).  [Thereafter, this claim will be before the Board only if the Veteran perfects the appeal by timely filing a substantive appeal.]

The claims for compensation for neck and back disabilities under 38 U.S.C.A. § 1151 are inextricably intertwined with the claim seeking compensation for a right shoulder disability under § 1151, and consideration of those claims must be deferred so that all § 1151 claims are considered simultaneously.

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should issue an appropriate SOC addressing the issue of compensation under 38 U.S.C.A. § 1151 for a right shoulder disability.  The Veteran and his representative should be afforded opportunity to respond.  That matter should be returned to the Board only if the appellant timely files a substantive appeal after the SOC is issued.

2.  The AOJ should then review the record and readjudicate the claims for compensation under 38 U.S.C.A. § 1151 for neck and back disabilities (and a right shoulder disability if the appeal in that matter is timely perfected).  If any remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


